Title: John Adams to Abigail Adams, 14 October 1799
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Trenton October 14. 1799
				
				I Sent you a Letter this morning before I recd yours of the 13. from Brookfield. I rejoice that you had arrived so far and born your Journey so well: but the Weather has been so wet that I doubt whether you have been able to reach East Chester to day. I am more convinced that the Air is a great Repository of Diseases and that it is impossible to guard against them. Be always ready. Yet I now fancy that if I had been prudent enough to put on my flannell and my Cloak I should have escaped my Cold till I reached the City.— I hope I shall not have such another there. I know not whether a Yellow fever would be a greater Evil than two such Colds.
				I am impatient to hear of your Arrival at E. Chester.— You will find there sally & her Mother and glooms enough. The Reprobate shall be punished.
				I shall mention no Politicks nor News. We had a Frost last night black as well as white. But I doubt whether Such Frosts touch in Phyladelphia or New York. An heat gets into the Air in great Cities that nothing but great frosts can affect. And even great frosts do not remove a thick damp putrid nauseous Vapour very deleterious to humane Systems. Write me every day. You ought.
				
					J. A.
				
			